Title: From Thomas Jefferson to Albert Gallatin, 13 August 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Monticello Aug. 13. 1802.
          
          Th: Jefferson presents his friendly salutations to mr Gallatin and returns him the papers relative to the lighthouse at Faulkner’s island with his [approbation] of Joseph Griffin as keeper of it. the extraordinary voluminousness & late arrival of his last night’s mail puts it out of his power to answer mr Gallatin’s other letter of the 9th. and that of the 7th. till the next post.
        